DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on June 30, 2021 is acknowledged.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 9 is objected to because of the following informalities:  at line 5, “spitting” should be - - spinning - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites “full-dull”, “semi-dull”, “dull”, and “fine denier”.  These are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claim 5, the claim recites “wherein the nylon fiber debris performed the dehydrating step are squeezed”.  The limiting effect of the recitation is unclear.  It is not clear whether “performed the dehydrating step” is a typographical or grammar issue (e.g. the intention is to make clear the squeezing happens after the dehydrating, but it is not clearly communicated) or whether something else, which remains unclear, is intended.  Appropriate correction and clarification is required.
As to claim 8, the claim recites “partially” and “fully” oriented.  The limiting effect of the recitation is unclear. These are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction and clarification is required.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178).
Regarding claim 1, Nishito et al. teach a manufacturing method of recycling polyamide fiber, comprising: providing a polyamide fiber waste/scrap, wherein the polyamide fiber waste/scrap is an oiled fiber waste/scrap (paragraphs [0001] and [0003]-[0007]); performing a cutting step, wherein the fiber waste is cut so as to form a plurality of fiber debris (paragraphs [0001], [0007], [0011] and [0023]); performing a washing step, wherein the fiber debris are washed so as to reduce an oil content of the nylon fiber debris to 0.2 wt% or less (paragraphs [0007], [0016] and [0023]); performing a dehydrating and squeezing step, wherein moisture of the fiber debris is removed so as to form a plurality of films and a moisture content of the films is less than or equal to 5 wt% (paragraphs [0007], [0009], [0012], [0013] – squeezed with rollers; [0017], [0023], [0027] and [0028] – reduced thickness fibers formed by squeezing read on the claimed films; less than 5 wt% encompasses the slightly narrower less than 4 wt% and renders the limitation prima facie obvious); performing a melting and granulating step, wherein the films are melted and granulated so as to form a plurality of recycling particles (paragraphs [0001], [0003], [0007], [0014], [0023], [0029] and [0030]); and performing a melting and spinning step, wherein the recycling particles are melted and spun so as to obtain the recycling fiber (paragraphs [0005] – making clear the intention is to reuse the recycled material in order to remelt and spin it into fiber/yarn).
Nishito et al. teach the oiled fiber waste material is a polyamide, but do not teach the polyamide is nylon 6 (polycaproamide) or nylon 66 (polyhexamethyleneadipamide).  However, Tam et al. teach an analogous method wherein the oiled polyamide fiber material is nylon 6 or nylon 66 (Abstract; paragraphs [0005], [0019]-[0023], [0041] and [0112]).

As to claim 2, the combination is understood to reasonably suggest and render prima facie obvious recycling nylon 6 and nylon 66 fibers of all types, including the types claimed. The fibers are understood to have the required dullness (see section 112b rejection) and the fibers are reasonably understood to have a color and are reasonably understood to have the same structure as cloth waste.  
As to claim 3, Nishito et al. teach the size of the fiber debris ranges from 5 to 20 mm.  As such, Nishito et al. disclose an upper limit of 2 cm.  However, in context, 2 cm is understood to be close enough to 3 cm to render it prima facie obvious since one having ordinary skill in the art would expect them to have substantially the same properties absent a showing of new or unexpected results (see MPEP 2144.05 I).  
As to claim 4, Nishito et al. teach the washing step is for at least 1 minute (paragraph [0031] and that the washing is performed for a required period of time to achieve the required reduction in oil content (paragraphs [0007], [0008] and [0013]). The washing time of Nishito et al. encompasses the time claimed and renders it prima facie obvious.  Further, one having 
As to claim 5, Nishito et al. teach dehydrating to less than 20 wt% (paragraphs [0009], [0012] and [0013]) and squeezing to form the flattened fibers/films (paragraphs [0009], [0012], [0013], [0023] and [0028]).  Nishito et al. disclose an initial dehydrating to less than 20 wt% prior to reducing the moisture content to less than 5 wt% with the rollers.  Less than 20 wt% is understood to render less than 10 wt% prima facie obvious as an intermediate step.  This is further true when one considers that at the end of the dehydrating and squeezing steps the remaining moisture contents are substantially the same (i.e. less than 5 wt% in Nishito et al. vs less than 4 wt% in the claims).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178), as applied to claims 1-5 above, and further in view of Raab et al. (US 4,143,001) Note: this is an alternative rejection of claim 3.
As to claim 3, the combination teaches and suggests the method set forth above.  Alternatively, Nishito et al. do not teach the length/size of the fiber debris is within the claimed range.  However, Raab et al. teach an analogous method for reclaiming/recycling polymeric waste material wherein the waste is cut to sizes ranging from 15 to 40 mm (1.5 to 4.0 cm; col. 2, lines 22-27; col. 2, lines 55-59).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Raab et al. and to have utilized fiber debris having values within the claimed range (e.g. 3 to 4 cm) in the method of Nishito et al., as suggested by Raab et al., for the purpose, as .
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178), as applied to claims 1-5 above, and further in view of either one of Weng (CN 103938285) or Yoshioka et al. (US 2017/0311651).
As to claim 6, the combination teaches the method set forth above.  Nishito et al. do not teach drying the nylon particles (i.e. drying them after they are in pellet form but prior to spinning the nylon into fibers).  However, Weng teaches an analogous method of spinning nylon into fibers wherein the nylon is dried to a moisture content ranging from 300 to 700 pm (Abstract). Alternatively, Yoshioka et al. disclose drying nylon to 300 ppm or less (paragraphs [0108], [0134], [0140], [0143] and [0155]). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Weng and to have dried the nylon pellets to a value within the claimed range in the method of Nishito et al., as suggested by Weng, for the purpose, as suggested by Weng of preparing the nylon into a form that is known in the art to be suited for extrusion/spinning nylon. Alternatively, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. and Yoshioka et al. and to have dried the nylon pellets to a value within the claimed range in the method of Nishito et al., as suggested by Yoshioka et al., for the purpose, as suggested by Yoshioka et al. of preparing the nylon into a form that is known in the art to be suited for extrusion/spinning nylon into fibers/filaments.
As to claim 7, Weng discloses the drying takes place from 110-120°C for 6-8 hours (paragraph [0013]).  One having ordinary skill in the art would have found it prima facie obvious to have determined other combinations of temperature and time that would also yield moisture .     

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishito et al. (JP 3210220) in view of Tam et al. (US 2002/0056178), as applied to claims 1-5 above, and further in view of either one of Yoshioka et al. (US 2017/0311651) or Chen et al. (US 2017/0037542).
As to claims 8 and 9, the combination teaches the method set forth above.  Nishito et al. do not teach melting and spinning the recycled nylon fiber as claimed.  However, Yoshioka et al. teach and suggest an analogous method of taking the recycled nylon fiber wherein the melting and spinning step comprises: performing a melting step, wherein the recycling nylon particles are melted so as to form a spun liquid (paragraphs [0017], [0028] and [0109]); performing a fiber spitting/spinning step, wherein the spun liquid is passed through a spinneret plate so as to form a plurality of nascent fibers (paragraphs [0028] and [0109]); performing a cooling step, wherein the nascent fibers are cooled so as to form a plurality of solidified fibers (paragraphs [0028] and [0109]); performing a collecting and oiling step, wherein the solidified fibers are collected and oiled so as to form a bundled fiber (paragraphs [0028] and [0109]); performing a drawing step, wherein the bundled fiber is drawn so as to form a stretched fiber (paragraphs [0028] and [0109]; the stretching of the fibers is understood to produce a partially oriented or fully oriented 
Alternatively, Chen et al. teach and suggest an analogous method of taking the recycled nylon fiber wherein the melting and spinning step comprises: performing a melting step, wherein the recycling nylon particles are melted so as to form a spun liquid (Abstract; Figure 1 (120); Figure 5 paragraphs [0018]-[0020]); performing a fiber spitting/spinning step, wherein the spun liquid is passed through a spinneret plate so as to form a plurality of nascent fibers (Abstract; Figure 1 (130); Figure 5 paragraphs [0021]); performing a cooling step, wherein the nascent fibers are cooled so as to form a plurality of solidified fibers (Figure 1 (140) paragraph [0023]); performing a collecting and oiling step, wherein the solidified fibers are collected and oiled so as to form a bundled fiber (Figure 1 (160) paragraphs [0024]); performing a drawing step, wherein the bundled fiber is drawn so as to form a stretched fiber (Figure 1 (170) paragraphs [0025]-[0028]; the stretching of the fibers is understood to produce a partially oriented or fully oriented fiber as set forth in claim 8); and performing a winding step, wherein the stretched fiber is wound around a cylindrical element so as to obtain the recycling nylon fiber (Figure 1 (180) Figure 5; paragraph [0029]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nishito et al. with either one of Yoshioka et al. or Chen and to have utilized the melting and spinning methods of either one of the secondary references as the melting and spinning method of Nishito et al., as suggested by the secondary references, for the purpose, as suggested by Yoshioka et al. of producing a fiber having desired properties in a known and productive manner (Abstract; paragraphs [0001] and [0028]) or for the purpose, as suggested by Chen, of producing a hollow nylon fiber having reduced weight and desired thermal insulation and strength properties (paragraphs [0003], [0006] and [0007]) in an art recognized suitable manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742